—Determination of respondent Police Commissioner dated July 19,1994, which dismissed petitioner from his position as a police officer upon a finding that he wrongfully ingested cocaine, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Edith Miller, J.], entered January 23, 1995) is dismissed, without costs.
Reasonable suspicion justifying administration of a drug test was provided by the sergeant’s observation of petitioner engaging in strange behavior suggestive of an attempt to steal cocaine seized from a drug suspect arrested by a fellow officer. The varying levels of cocaine metabolite found in the three samples taken from petitioner were adequately explained by expert testimony that the freezing of the third sample impeded the breakdown of metabolite that would occur in unfrozen samples, and that petitioner’s consumption of liquids during the 21/2-hour interval between the taking of the first and second samples to induce voiding increased the dilution of the metabolite in the second sample. Concur — Murphy, P. J., Rosenberger, Wallach, Asch and Tom, JJ.